DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “first and second casing” should be “first and second casings.”  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  “wherein coupling” should be “wherein the coupling.”  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “of tube” in line 2 should be “of the tube.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 1, the phrase "other form" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "other form"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). Claim 1 recites the limitation "said casings" in line 6 and “said airtight sterile casings” in line 15.  There is insufficient antecedent basis for this limitation in the claim.  The phrase "other plunger device" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "other plunger device"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). The limitation “can be adjusted to a first position…, a second position…, or a third position…” renders the claim indefinite as it is unclear whether the capability of adjusting to all three positions is required or the capability of adjusting to only one of the positions is required. For examination purposes, this claim is interpreted as requiring the capability to be adjusted to all three positions. 
Claims 2-6 are rejected as dependents of claim 1. 
Regarding claim 2, the limitation “consists in” renders the claim indefinite, as consists is a transitional phrase defining the scope and not something that a stopcock would be “in.”
Regarding claim 4, the phrase "other sterilizing gas" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "other sterilizing gas"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art found is Gobbi Frattini (US 2016/0000650), which does not disclose the required adjustable flow diverter of claim 1. Gobbi Frattini (EP 2399565), submitted by Applicant in the IDS, . 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 2009/0254031), disclosing transfer of fluids between a bottle, bag, and syringe via two valves, with the housing of the valves having a filter to address overpressure and Baker et al. (US 2007/0151984), disclosing transfer of fluids between two bottles and a syringe via a three way valve, one of the bottles including a vent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781